ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 24 May 2022 are entered.
	Claims 2-10, 14, 17, 19, and 20 have been canceled. Claims 1, 11-13, 15, 16, 18, and 21 are pending and are being examined on the merits.
	The Terminal Disclaimer over the ‘151 patent is entered.
	The rejection of claims 1, 2, 9, 19, and 20 under 35 U.S.C. 101 is withdrawn in light of the amendment filed 24 May 2022.
	The rejection of claim 7 under 35 U.S.C. 112(a) for written description is withdrawn in light of the amendment filed 24 May 2022.
	The rejection of claims 2, 5, and 11-18 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 24 May 2022.
The rejection of claims 1-6, 9-13, 15-17, 19, and 20 for statutory double patenting over the ‘151 patent is withdrawn in light of the amendment filed 24 May 2022.
	The rejection of claims 7, 8, 14, and 18 for nonstatutory double patenting over the ‘151 patent is withdrawn in light of the TD filed 24 May 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CRISSA COOK on 22 June 2022.

The application has been amended as follows: 
	Claim 1 is allowed as previously presented. 
	Claims 2-10 remain canceled as previously presented. 
	Claims 11-13 are allowed as previously presented.
	Claim 14 remains canceled as previously presented.
	Claim 15 is allowed as previously presented.
	Cancel claim 16.
	Claim 17 remains canceled as previously presented.
	Cancel claim 18.
	Claims 19 and 20 remain canceled as previously presented.
	Claim 21 is allowed as previously presented.

Reasons for Allowance
Claims 1, 11-13, 15, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed to a viral capsid containing a capsid protein comprising SEQ ID NO: 9, or a viral vector encoding the same viral capsid and a second transgene. The prior art does not recognize viral capsids of SEQ ID NO: 9, which features an insertion of the GHGYF sequence of SEQ ID NO: 1 into an AAV vector after Gly589. The closest art references, Kleinschmidt US 2007/0172460 or Muller et al. Nature Biotech. 21:1040-1046, teach preparation of library containing mutated capsid proteins from AAV, but in neither reference is SEQ ID NO: 9 explicitly or implicitly taught. No other art teaches or suggests preparation of an AAV viral capsid or vector encoding such that contains SEQ ID NO: 9. Therefore, the claimed capsid and viral vector are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658